Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claim 1 is objected t because of the following informality: limitation a) recites “the processor” which lacks antecedent basis.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter.  This claim recites “a data processing device configured to carry out the method of claim 1.”  Claim 13 does not recite any hardware structure in said data processing device and thus recites software per se, which is not statutory subject matter.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, and 13-14 each recites b) searching, by the processor, the source document metadata for the received content block unique identifier; 

	Claim 2 recites wherein the further action additionally comprises amending, by the processor, the destination document metadata to set the destination content version identifier equal to the source content version identifier, which is a mental process accomplishable in the human mind or on paper.  Claim 3 recites repeating steps a) to d) for each of a plurality of destination content blocks associated with the destination document, which are mental process 
	Claim 6 recites wherein the container is one of a content control and a comment (description of a mental process accomplishable in the human mind or on paper).  Claim 7 recites wherein the destination content block is displayed in a destination container that is stored in the destination document, wherein the destination document metadata further includes a destination container unique identifier that uniquely identifies the destination container, and wherein the destination container unique identifier is stored in association with the content block unique identifier in the destination document metadata (mental processes accomplishable in the human mind or on paper).  Claim 8 recites receiving, by the processor, a new content block for addition 
	Claim 10 recites comprises: retrieving, by the processor, content associated with the source content block from a content database (retrieving data is routine and conventional per list in MPEP 2106.05(d) part II); and inserting, by the processor, the retrieved content into the destination document in association with the destination content block (a mental process accomplishable in the human mind or on paper).  Claim 11 recites wherein the destination content block comprises any one or more of: text; one or more objects; one or more images; one or more video files; and one or more audio files (a mental process accomplishable in the human 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald (US 8,701,084).
With respect to claims 1 and 13-14, MacDonald teaches:
updating a destination content block associated with a destination document based on a source content block associated with a source document, the source content block being one of a plurality of content blocks associated with the source document, the source document having associated source document metadata and the destination document having associated destination document metadata, the destination document metadata including at least a content block unique identifier associated with the destination content block and a destination content block version identifier associated with the destination content block (columns 4 lines 60-67, figures 3-5 source document is original version 504 in figure 5, destination document is branch or modified version 308 in figure 3 and 506 in figure 5, column 4 lines 39-41 code has one or more segments, segment block ID is Branch 1 308 in figure 3, revision ID indicated in 312 figure 3 so known, 
a) receiving, by the processor, the content block unique identifier and the destination content block version identifier (figure 3 receiving indicator 312 of content block); 
b) searching, by the processor, the source document metadata for the received content block unique identifier (figure 2 searching for original code 202 to become modified version); 
c) in the event the content block unique identifier is found in the source document metadata, comparing, by the processor, the destination content block version identifier to a source content block version identifier that is associated with the content block unique identifier in the source document metadata (column 4 lines 60-67 identify branch, modified code in original version); and 
d) in the event the comparing indicates that the source content block version identifier is more recent than the destination content block version identifier, performing, by the processor, a further action comprising: 
	outputting, to a graphical user interface displayed on a display that is communicatively coupled to the processor (figure 3 GUI), an indication that a newer version of the destination content block is available (column 4 lines 60-67 determine modified version is newer, prompt user to accept changes); receiving user input indicating that an update operation is to be performed (column 5 lines 5-6 user accepts changes); and, responsive to the user input, performing the update operation by overwriting the destination content block with the source content block (column 5 lines 5-8 perform updates for changes creating newer modified version); or 

With respect to claim 2, MacDonald teaches wherein the further action additionally comprises amending, by the processor, the destination document metadata to set the destination content version identifier equal to the source content version identifier (column 5 lines 11-25 save changes to new version of code, updating from original version).
With respect to claim 3, MacDonald teaches repeating steps a) to d) for each of a plurality of destination content blocks associated with the destination document (column 4 lines 60-67, figures 3-5 repetition of steps in claim 1, column 4 lines 39-41 edits can applied to code in plurality of segments).
With respect to claims 4 and 8, MacDonald teaches:
receiving, by the processor, a new content block for addition to the source document (column 2 lines 23-24 figure 4 used to create new block); 
generating, by the processor, a new content block unique identifier and a new content block version identifier (figure 4 column 5 lines 38-50 generate new ID like “powers of 2.m” in figure 3, branch version 308 and ID 312 shown indicating modified lines of code); and 
writing, by the processor, the new content block unique identifier and the new content block version identifier to the source document metadata in association with the new content block (column 5 lines 38-50 user commits to changes in new code).
Claim 8 also teaches inserting, by the processor, the new content block into the destination document (column 5 lines 38-50 new code inserted when changes committed).
With respect to claim 10, MacDonald teaches:

inserting, by the processor, the retrieved content into the destination document in association with the destination content block (column 5 lines 11-25 save modified code to make new version including retrieved unmodified code).
With respect to claim 11, MacDonald teaches wherein the destination content block comprises any one or more of: text; one or more objects; one or more images; one or more video files; and one or more audio files (figure 3 text).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Smith (“Office 365: Adding Content Controls to Word Documents”).
With respect to claim 5, all the limitations in claims 1 and 4 are addressed by MacDonald above.  MacDonald does not teach:
creating, by the processor, a new instance of a container; 
generating, by the processor, a container unique identifier associated with the new instance of the container; 

inserting, by the processor, the new instance of the container into the source document.
	Smith teaches these things:
	creating, by the processor, a new instance of a container (pages 2-3 describing how to add creation ability to Word and create a content control which is a container per specification 0056); 
generating, by the processor, a container unique identifier associated with the new instance of the container (pages 2-3 adding a Tag identifier to the content control when created); 
storing, in the source document metadata, the container unique identifier in association with the new content block (pages 2-3 new content control identifier stored with document); and 
inserting, by the processor, the new instance of the container into the source document (pages 2-3 new content control inserted into document when created).
	With respect to claim 9, Smith also teaches inserting, by the processor, the new instance of the container into the destination document (pages 2-3 content control inserted into document when created).
It would have been obvious to have combined the functionality of adding a content control taught by Smith to documents as created and modified in MacDonald to take advantage of security features provided by said content controls.
	With respect to claim 6, all the limitations in claims 1 and 4-5 are addressed by MacDonald and Smith above.  Smith also teaches wherein the container is one of a content control and a comment (pages 2-3 creating and adding a content control, per specification 0056 a content control is a container).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Southpaw Hare question on stackoverflow.com, hereafter known as Southpaw Hare.
With respect to claim 12, all the limitations in claim 1 are addressed by MacDonald above.  MacDonald does not teach wherein the content block unique identifier is received in step a) from a custom clipboard application and wherein the content associated with the source content block is stored in a content database.  Southpaw teaches this in describing using a custom clipboard application to save modified content to a container for security (page 2 question asked, page 3 question answered by user grag-449).  It would have been obvious to have used a custom clipboard application for receiving content block and an identifier for said content block to provide additional security in the document.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Sakai (US 20090033975) teaches updating print data inside a print apparatus, does not teach comparing source/original and modified content blocks (paragraphs 0062-0066, figure 14); and 
	Vesudevan et al (US 8,805,782) teaches modifying software objects in a collaborative environment, does not teach comparing source/original and modified content blocks (columns 12-13 lines 19-20, figures 2, 3A).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/7/21